Per Curiam :
This cause coming on to be heard on motion and agreement of counsel of all the parties to amend the transcript of the record and the abstracts of record by .inserting matter alleged to have been inadvertently omitted therefrom, and it appearing to the court that the amendments sought to be made are additions to the bill of exceptions contained in the transcript of record, and if allowed will change and vary such bill ^f exceptions as certified by the Circuit Judge, which can not be permitted to be done in an appellate court, even by consent of parties. The motion is, therefore, denied. Glaser, Kuder & Ottensoser v. Hackett, 38 Fla. 84, 20 South. Rep. 820, and cases cited.